COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 ABEL LACHICA,                                     §               No. 08-21-00022-CV

                                Appellant,         §                  Appeal from the

 v.                                                §           388th Judicial District Court

 IRASEMA MEDINA,                                   §             of El Paso County, Texas

                                Appellee.          §               (TC# 2017DCM3579)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 2ND DAY OF NOVEMBER, 2022.


                                              YVONNE T. RODRIGUEZ, Chief Justice


Before Rodriguez, C.J., Palafox, and Alley, JJ.